UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB X ANNUAL REPORT UNDER SECTION13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JANUARY 31, 2007 COMMISSION FILE NUMBER 0-13635 SFG FINANCIAL CORPORATION (Name of small business issuer in its charter) Delaware 13-3208094 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 85 Amherst Street Garden City, New York 11530 (Address of Principal executive offices) Zip Code Issuer’s telephone number (516) 327-0843 Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Common Stock, $0.001 Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10KSB or any amendment to this Form 10KSB.[X] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes [X] No [ ] Issuer had revenues of $ -0- for the fiscal year ended January 31, 2007. The aggregate market value of the voting common stock held by non-affiliates cannot be readily determined. As of July 19, 2007, the Registrant had 5,513,856 shares of common stock outstanding. Transitional Small Business Disclosure Format (Check one):Yes [] No [X] TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 2 ITEM 2. DESCRIPTION OF PROPERTY 3 ITEM 3. LEGAL PROCEEDINGS 3 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS… 3 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 4 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 4 ITEM 7. FINANCIAL STATEMENTS 6 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 6 ITEM 8A CONTROLS AND PROCEDURES 6 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 7 ITEM 10. EXECUTIVE COMPENSATION 8 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 8 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 9 ITEM 13. EXHIBITS 9 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 10 SIGNATURES 11 1 PART I Item1. Description of Business Overview SFG Financial Corporation (the “Company”), formerly named SFG Corporation, was incorporated in Delaware on November 9, 1983.Since January 2002, we have had no operations and our company is a corporate shell. We do not produce any products or services. We have no patents, trademarks, licenses, franchises, or concessions. Since early 2002, we have sought to engage in a material corporate undertaking, including, but not limited to, selected mergers and acquisitions and have continued to seek a suitable merger partner.Our plans since 2002, have been to enter into a business combination with an operating company in exchange for our securities.Management anticipated seeking out such a company through solicitation and contact with persons and firms from various places and areas of business.Our efforts are ongoing. We have no employees except for our Chief Executive Officer, John Dugan. Since, 2001 Mr. Dugan has not received any compensation for his services as our Chief Executive Officer. In addition, Mr. Dugan has agreed to contribute his time without a requirement for future compensation for these efforts. We are delinquent in our filings with the U. S. Securities and Exchange Commission (“SEC”).The goal of management is to regain compliance with its filing requirements with the SEC. Our current business plan is to complete a process of bringing the Company into compliance with state and federal filing requirements, and then take the steps necessary for the completion of a merger or acquisition transaction. However, we require additional capital to fund our business plans and to bring our company. We are focused on the need to arrange for a merger, acquisition or other form of business combination that will provide the Company with access to qualified management personnel and an operating business which is capable of generating revenue and income on an ongoing basis.We may require more capital to undertake our plans and may restructure our Management with new members. There can be no assurance that we can accomplish the foregoing. We continue to modify plans and efforts to raise capital to help fund our plan of operations until we are able to fund our operations from our operations. On March 6, 2007, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which our wholly- owned subsidiary will acquire COESfx Holdings, Inc. n/k/a XLFX, Inc. (“XLFX”). An amendment to the Merger Agreement was entered into on March 30, 2007.XLFX is the operator of a proprietary electronic system used for foreign currency trading. Closing of the transaction is subject to approval of by XLFX’ shareholders.As consideration for the transaction, shareholders of XLFX and certain parties affiliated with them will receive 94,486,144 shares of our common stock and rights to receive an additional 267,590,400 shares at such time as we have filed an Amendment to our Articles of Incorporation to authorize additional shares.The Merger Agreement also provides for the appointment of certain individuals currently affiliate to XLFX to our Board of Directors. 2 Need for Capital and Risks We are subject to many risks, most significant being the risk we may not continue as a business entity or achieve the necessary level of capital to operate and maintain any business on a long term basis. Item 2. Description of Property The Company’s offices are located in 150 feet of space in Garden City, New York. This space is used without a lease and without cost to us. Item 3. Legal Proceedings None Item 4. Submission of Matters to a Vote of Security Holders No matters have been submitted to a vote of security holders during the fourth quarter of our fiscal year. 3 PARTII Item 5. Market for Common Equity and Related Stockholder Matters Our Common Stock trades on the Electronic Pink Sheets under the symbol SFGC.The Pink Sheets is a centralized quotation service that collects and publishes market maker quotes for OTC securities in real time. The approximate number of holders of our Common Stock on January 31, 2007 was 444. The following table reflects the high and low prices (or our common stock on a quarterly basis for the fiscal years ended January 31, 2007, 2006 and 2005). Fiscal2007 Fiscal 2006 Fiscal 2005 Quarter ended High Low High Low High Low April 30 0.10 0.10 0.15 0.14 0.12 0.12 July 31 0.10 0.06 0.14 0.08 0.15 0.12 October 31 0.07 0.06 0.10 0.08 0.14 0.13 January 31 0.07 0.05 0.10 0.10 0.14 0.14 The quotation shown may reflect inter-dealer prices, without mark-up, markdown or commissions and may not necessarily represent actual transactions. We have not paid a cash dividend on its Common Stock and we do not contemplate paying any cash dividends on common stock in the near future. Equity Securities Sold Without Registration No securities of the Company were sold without registration during the period ended January 31, 2007 Item 6. Management’s Discussion and Analysis or Plan of Operation FORWARD-LOOKING STATEMENTS The information in this report contains forward-looking statements. All statements other than statements of historical fact made in this report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. Forward-looking statements reflect management's current expectations and are inherently uncertain. Our actual results may differ significantly from management's expectations. 4 The following discussion and analysis should be read in conjunction with the consolidated financial statements of SFG Financial Corporation., included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. Plan of Operation As of fiscal year ended January 31, 2007, we were focused upon continuing our Company as a viable entity and looking for merger and acquisition candidates. Our current plan, is focused on corporate governance considerations in completing the process of updating filings with both the SEC and the State of Delaware, and related efforts.Management believes that our efforts to find an operating company with which a merger, acquisition or other form of business combination can be successfully completed will be significantly enhanced if we maintain a status as a fully compliant public company On March 6, 2007, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which our wholly- owned subsidiary will acquire COESfx Holdings, Inc. n/k/a XLFX, Inc. (“XLFX”).An amendment to the Merger Agreement was entered into on March 30, 2007.XLFX is the operator of a proprietary electronic system used for foreign currency trading. Closing of the transaction is subject to approval of by XLFX’ shareholders.As consideration for the transaction, shareholders of XLFX and certain parties affiliated with them will receive 94,486,144 shares of our common stock and rights to receive an additional 267,590,400 shares at such time as we have filed an Amendment to our Articles of Incorporation to authorize additional shares.The Merger Agreement also provides for the appointment of certain individuals currently affiliate to XLFX to our Board of Directors. There can be no assurance that we will be able to successfully consummate this transaction. Liquidity and Capital Resources We have no revenues. Payments to the Company’s independent registered accounting firm and other professionals to bring the Company in compliance with its SEC filing requirements have been funded by advances to the Company by XFLX, in contemplation of the consummation of the merger agreement with XFLX, Inc We believe at least $35,000 is needed to continue for a period of approximately 12 months, not undertaking any material transaction, which would require even more funding.We may undertake debt or equity financings to meet our operating and capital requirements. However, we cannot guarantee that any additional equity or debt financing will be available in sufficient amounts or on acceptable terms. If such financing is not available in sufficient amounts or on acceptable terms, our financial condition may be adversely affected. In addition, equity financing may result in dilution to existing stockholders and may involve securities that have rights, preferences, or privileges that are senior to our common stock, and any debt financing obtained must be repaid regardless of whether or not we generate profits or cash flows from our business activities. 5 Item 7. Financial Statements Financial statements appear at the end of this Report. Item 8. Changes In And Disagreements with Accountants On Accounting And Financial Disclosure. None Item 8A. Controls and Procedures As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are ineffective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is: (1) accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure; and (2) recorded, processed, summarized and reported, within the time periods specified in the Commission's rules and forms. Management has concluded that the Company’s disclosure controls and procedures need to be improved significantly, primarily by finding ways to assure that our reports to the SEC are filed on a timely basis. While the Company does not currently have any material operations, if it were to commence or undertake material operations or transactions, the Company would need to take prompt action to institute such controls and procedures to ensure compliance. There was no change to our internal controls or in other factors that could affect these controls during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 8B Other Information. None 6 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with16(a) of the Exchange Act. The following table sets forth the names and ages of all directors and executive officers of the Company and the positions in the Company held by them. Name Age Position John A. Dugan 68 Chairman and Chief Executive Officer Anthony S. Pintauro 79 Director John A. Dugan Mr. Dugan has served in various positions with the Company since 1986, including Executive Vice President, Secretary and Treasurer. He became a Director in January 1988. In 1996, he was appointed Chairman and Chief Executive Officer. He was a Marketing Executive having worked at the Service Bureau Corporation .a former Division of the International Business Machines Corporation (IBM) from 1967 to 1969.He later joined DPF Incorporated, then a New York Stock Exchange Company, serving in various positions including Vice President Asset Management from 1973 to 1984. He is a graduate of the United States Naval Academy. Anthony S. Pintauro Mr. Pintauro has been a Director of our company since April 1989.He is a retired computer leasing executive having served as National Account Manager with International Business machines Corporation (IBM) from 1947 to 1966.He later served as an executive with DPF Incorporated, then a New York Stock Exchange Company, as Vice President Marketing, Computer Leasing Division from 1973 to 1980. Mr. Pintauro is a graduate of Manhattan College with a Bachelors Degree in Electrical Engineering. (b) Significant Employees None (c) Family Relationships None (d) Involvement in certain legal proceedings None (e) Audit committee financial expert None Since we are a shell company and have no operating business activities, there are no committees of the Board of Directors. 7 We have not adopted a Code of Ethics because we have no operations, financial activities, or even material non-financial activities. Compliance with section 16(a) of the Exchange Act Section 16(a) of the Securities Exchange Act of 1934 requires our directors and executive officers and persons who beneficially own more than ten percent of a registered class of our equity securities to file with the SEC initial reports of ownership and reports of change in ownership of common stock and other equity securities of our company. Officers, directors and greater than ten percent stockholders are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. None of the required persons have filed any reports during the fiscal year ended January 31, 2007. Item 10. Executive Compensation SUMMARY COMPENSATION TABLE None of our officers received or accrued compensation during the fiscal years ending January 31, 2007, 2006 and 2005. Outstanding Equity Awards at Fiscal Year-End Table. No options were granted to our executive officers during the fiscal year ended January 31, 2007. Director Compensation Our directors did not receive any compensation for serving in their capacities as the Company’s directors. Item 11. Security Ownership of Certain Beneficial Owners and Management The following table contains information as of January 31, 2007 as to the beneficial ownership of the Company’s Common Stockby each person or entity who was the beneficial owner of more than 5% of the outstanding shares of that class, each person who is a director or officer of the Company and all persons as a group who are officers and directors of the Company and as to the percentage of outstanding shares held by them at January 31, 2007 8 Name and Address of Shares Percentage of Ownership (1) John A. Dugan 85 Amherst Street Garden City, New York 11530 503,500 9.13% Anthony S. Pintauro 18 Maunakea Street Sag Harbor, New York 11963 691,000 12.53% Irv J. Fischer 6317 Via Primo Street Lake Worth, Florida 33467 400,000 7.25% Nicholas Gugliuzza 527 Meadow Drive Buffalo, New York 14224 500,000 9.06% All Directors and Officers 1,194,000 22.66 % (1) Based upon 5,513,856 shares issued and outstanding as of January 31, 2007 Item 12. Certain Relationships and Related Transactions Since the beginning of the Company’s last fiscal year, there have been no transaction or any currently proposed transaction, in which the Company was or is to be a participant and the amount involved exceeds the lesser of $120,000 or one percent of the average of the small business issuer’s total assets at year-end for the last three completed fiscal years, and in which any related person had or will have a direct or indirect material interest. Item 13. Exhibits Number Description 3.1 Articles of Incorporation * 3.2 Bylaws* 31.1 Certification by Chief Executive Officer and Principal Accounting Officer, required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act* 32.1 Certification by Chief Executive Officer and Principal Accounting Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code* * Filed herewith 9 Item 14. Principal Accountant Fees and Services Fiscal Year 2007 Fiscal Year 2006 Fiscal Year 2005 1.Audit Fees $7,500 $7,500 $7,500 2 Audit Related Fees None None None 3.Tax Fees None None None 4.All Other Fees None None None 5. No audit committee 6.None 10 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SFG FINANCIAL CORPORATION Date: July 20, 2007 By: /s/ John A. Dugan John A. Dugan Chairman, Chief Executive Officer and Principal Accounting Officer 11 SFG FINANCIAL CORPORATION COMPARATIVE FINANCIAL STATEMENTS FOR THE YEAR ENDING JANUARY 31, 2007 and 2006 SFG FINANCIAL CORPORTATION CONTENTS Page Independent accountant’s report F-1 Comparative financial statements: Comparative balance sheets F-2 Comparative statements of income and expenses F-3 Comparative statements of stockholders equity (deficiency) F-4 Comparative statements of cash flows F-5 Notes to the comparative financial statements F-6 - F-7 THOMAS BAUMAN CERTIFIED PUBLIC ACCOUNTANT 4 SCHAEFFER STREET HUNTINGTON STATION, NY 11746 Telephone (631) 427-4789Fax (631) 424-3649 To the Board of Directors and Stockholders SFG Financial Corporation Garden City, New York INDEPENDENT AUDITOR’S REPORT I have audited the accompanying balance sheets of SFG Financial Corporation (A Development Stage Company) as of January 31, 2007 and 2006, and the related Statements of Operations, Stockholders’ Equity, and Cash Flows for the years then ended.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted the audit in accordance with standards established by the Public Company Accounting Oversight Board.Those standards require that I plan and perform the auditto obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SFG Financial Corporation (A Development Stage Company) as of January 31, 2007 and 2006, and the results of its operations and cash flows for the years then ended, in conformity with generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 4 to the financial statements, the Company has had limited operations and has not commenced planned principle operations.The Company’s financial position and operating results raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters also are described in Note 4.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Thomas Bauman, C.P.A. July 13, 2007 F-1 SFG FINANCIAL CORPORATION BALANCE SHEETS AS OF JANUARY 31, 2007 2006 ASSETS Current Assets Cash on hand $ 20 $ 20 Total Current Assets 20 20 Total Assets 20 20 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Liabilities Accounts payable and accrued expenses 67,344 90,280 Due to related parties 22,869 20,892 Loan payable 76,216 - Total Liabilities 166,429 111,172 STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock; $.001 par value 100,000,000 sharesauthorized; 5,413,856 and 4,313,856 shares issued; 5,413,856 shares and 4,313,856 shares outstanding at January 31, 2007 and 2006, respectively 5,514 4,314 Additional paid in capital 2,502,351 2,425,701 Retained earnings (2,674,274 ) (2,541,167 ) Total Stockholders' Equity (Deficiency) (166,409 ) (111,152 ) Total Liabilities and Stockholders' Equity (Deficiency) $ 20 $ 20 See accompanying notes to the financial statements F-2 SFG FINANCIAL CORPORATION STATEMENTS OF INCOME AND EXPENSES FOR YEARS ENDED JANUARY 31, 2007 2006 Revenue: Sales $ - $ - Operating Expenses Consulting fees 69,875 408 Filing fees 7,260 1,060 Finance charges 210 Office expenses 2,503 12,000 Professional fees 52,221 Travel 350 15 Total Operating Expenses 132,419 13,483 Income (Loss) From Operations (132,419 ) (13,483 ) Provision for Taxes State corporate taxes 688 155 Net Income (Loss) $ (133,107 ) $ (13,638 ) Earnings Per Share $ (0.027 ) $ (0.003 ) Weighted Average of Number of Common Shares Outstanding 4,913,856 4,313,856 See accompanying notes to the financial statements F-3 SFG FINANCIAL CORPORATION STATEMENTS OF STOCKHOLDERS'EQUITY (DEFICIENCY) CAPITAL COMMON STOCK IN EXCESS RETAINED SHARES AMOUNT OF PAR EARNINGS Balance at January 31, 2002 4,268,856 $ 4,269 $ 2,402,408 $ (2,487,405 ) Shares issued for services 25,000 25 20,913 - Net Income (Loss) for year ended January 31, 2003 $ - - 7,670 Balance at January 31, 2003 4,293,856 4,294 2,423,321 (2,479,735 ) Net Income (Loss) for year ended January 31, 2004 (10,361 ) Prior Period Adjustment (16,150 ) Balance at January 31, 2004 4,293,856 4,294 2,423,321 (2,506,246 ) Net Income (Loss) for year ended January 31, 2005 - - (23,201 ) Prior Period Adjustment - - 1,918 Restricted stock issued for services 20,000 20 2,380 - Balance at January 31, 2005 4,313,856 4,314 2,425,701 (2,527,529 ) Net Income (Loss) for year ended January 31, 2006 - - (13,638 ) Balance at January 31, 2006 4,313,856 4,314 2,425,701 (2,541,167 ) Net Income (Loss) for year ended January 31, 2007 - - (133,107 ) Restricted stock issued for services 1,200,000 1,200 76,650 - Balance at January 31, 2007 5,513,856 5,514 2,502,351 (2,674,274 ) See accompanying notes to the financial statements F-4 SFG FINANCIAL CORPORATION STATEMENTS OF CASH FLOWS AS OF JANUARY 31, 2007 2006 Cash flow from operating activities: Net income (loss) $ (133,107 ) $ (13,638 ) Adjustments to reconcile net income to net cash provided by operating activities: Changes in assets and liabilities: Increase (decrease) in accounts payable (22,936 ) 4,000 Increase (decrease) in due to related parties 1,977 9,638 Increase (decrease) in loan payable 76,216 - Net cash provided by operations (77,850 ) - Cash flow from investing activities: Purchase offixed assets - - Cash provided from (for) investing activities - - Cash flow from financing activities: Increase (decrease) in Common stock 1,200 Increase (decrease) in additional paid in capital 76,650 - Cash flow provided from (for) financing activities 77,850 - Net increase in cash and cash equivalent - - Cash and cash equivalents at beginning of year 20 20 Cash and cash equivalents at end of year $ 20 $ 20 Cash paid for interest and income taxes as follows: Interest $ - $ - Corporate income taxes paid $ 590 $ 155 See accompanying notes to the financial statements F-5 SFG FINANCIAL CORPORATION NOTES TO THE COMPARATIVE FINANCIAL STATEMENTS 1. Significant accounting policies: a. Organization and Business Operations SFG Financial Corporation (the “Company”) was organized in November 1983 as a Delaware corporation.The Company has since ceased normal operation, and is currently a shell with no real business activity. It has been kept active as a holding company whose purpose is to seek out and attract partners for possible merger or acquisition. b. Cash and cash equivalents The Company considers all highly liquid debt instruments purchased with maturity of three months or less to be cash equivalents. c. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Actual results could differ from these estimates. d. Earnings per share Earnings per share are based on the weighted-average number of shares of common stock outstanding in each year. The Company maintains a capital structure which consists of capital stock and includes no potential for dilution via conversions, exercise of options, or other arrangements that would increase the number of shares outstanding. e. Income taxes Income taxes are accounted for by the asset/liability approach in accordance with FAS-109 (Accounting for Income Taxes). The provision for income taxes represents the total income taxes paid or payable for the current year. As of October 31, 2006 the Company did not have a deferred tax asset or liability. 2.Accounts payable and accrued expenses Accounts payable and accrued expenses represent expenses that the Company has incurred to remain as an active shell and seek out possible business partners for a merger. F-6 SFG FINANCIAL CORPORATION NOTES TO THE COMPARATIVE FINANCIAL STATEMENTS 3.Loan payable As discussed in note 6, the Company is looking for a potential merger partner. The Company is currently in negotiation with an entity in the financial services industry to form a merged corporation.The transaction would be accounted for as a Type (B) Reorganization as defined in the IRC Code Section 368. Although the merged entity will remain SFG Financial Corporation, a majority of the authorized issued and outstanding Common Shares of the Company will be owned by the Merger Partner.In connection with these negotiations the Company has received a loan from an intermediary party to be used to pay certain expenses in connection with the merger. The balance of this loan will be converted into shares of 5,513,856 shares of SFG common stock before the merger. If the merger fails to occur, the loan will be repaid in cash and common stock. The initial deposit made in August 2006 was in the amount of $100,000. The balance of this deposit at January 31, 2007 is $76,216. The loan does not accrue interest. 4.Related party transactions The Company does not maintain a bank account. The payables of the Company are being paid by some of the stockholders. The amounts paid by these stockholders on behalf of the company are represented on the Balance sheet as Due to related parties. As of January 31, 2007 and 2006 the total due to related parties was $22,869 and $20,892 respectively. Interest on these loans has not been accrued. Certain stockholders of the Company have received compensation, in the form of restricted common stock, for various consulting services provided. The amount of this compensation for the year ended January 31, 2007 and January 31, 2006 was $69,875 and $0 respectively. 5.Going concern These financial statements are presented on the basis that the Company is a going concern.Going concern contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time.As stated in Note 1, the Company has elected to implement a business plan that has allowed it to continue operations while identifying a merger partner. There can be no assurance that a merger will be completed. 6.Subsequent event The Company is currently negotiating a reverse merger with a company in the technology industry. When the merger is consummated the current shareholders of the Company will own 3% of the new company outstanding common stock. The merger partner company has a class of preferred stock which contains rights to acquire preferred stock in the newly merged company. If all rights are executed existing shareholders in the Company will own approximately 2.32% of the issued stock in the new company. F-7
